JfourtJ) Court of ^pealsf
                                   ^an santonio, TKexasf

                                        November 5,2015

                                       No. 04-15-00588-CV

                         TRANSAMERICA LIFE INSURANCE CO.,
                                    Appellant

                                                 V.

                        J.G. WENTWORTH ORIGINATIONS, LLC,
                                     Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 15-01-0043-CVA
                           Honorable Donna S. Rayes, Judge Presiding

                           ORDER OF REFERRAL

       The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (West 2011). It is therefore, ORDERED that
this cause be referred to a Mediated Settlement Conference which will be conducted by an
impartial person, as Mediator. See id. § 154.051.052.

      It is FURTHER ORDERED that all appellate deadlines are hereby suspended until
January 4,2016.

        It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance vwth the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.

       It is FURTHER ORDERED that the Mediator shall be compensated and that parties in this
cause shall be equally responsible for its share of this obligation. Mediation fees shall ultimately
be taxed as court costs. See id. § 154.054.

       It is FURTHER ORDERED that all parties to this cause are directed to attend the Mediated
Settlement Conference with their counsel of record. The corporate party representative in
attendance and the individual party representatives shall have full authority to settle up to and
                                                M


                             Jfourti) Court of ^ppealst
                                           Antonio, tJexas

including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this Court. See id. § 154.053.

        Provided the parties are able to settle all matters related to this appeal, the parties are
directed to file aJoint motion requesting an appropriate disposition of this appeal within thirty (30)
days of the date of mediation.

       It is so ORDERED on November 5, 2015.



                                                      Marklyn BamaM, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the sejil of the said
court on this 5''* day of November 2015.



       $0/        i\          %                                       Keith E; Hbttle,
       S0/        I\      Yen S
                           ** 5